ITEMID: 001-57584
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 1979
DOCNAME: CASE OF THE SUNDAY TIMES v. THE UNITED KINGDOM (No. 1)
IMPORTANCE: 2
CONCLUSION: Violation of Art. 10;No violation of Art. 14+10;Not necessary to examine Art. 18;Just satisfaction reserved
TEXT: Historical
8. Between 1958 and 1961 Distillers Company (Biochemicals) Limited ("Distillers") manufactured and marketed under licence in the United Kingdom drugs containing an ingredient initially developed in the Federal Republic of Germany and known as thalidomide. The drugs were prescribed as sedatives for, in particular, expectant mothers. In 1961 a number of women who had taken the drugs during pregnancy gave birth to children suffering from severe deformities; in the course of time there were some 450 such births in all. Distillers withdrew all drugs containing thalidomide from the British market in November of the same year.
9. Writs against Distillers were issued, between 1962 and 1966, by the parents of seventy of the deformed children on their own and on their children’s behalf. They contended that the cause of the deformities was the effect on the foetus of thalidomide administered to the mother during pregnancy, alleged that Distillers had been negligent in the production, manufacture and marketing of the drugs and claimed damages. Distillers denied negligence and put in issue the legal basis of the claims. A number of actions were also brought in respect of persons alleged to have suffered peripheral neuritis as a result of use of the drugs.
Of the seventy actions by parents, sixty-five were settled in 1968 following negotiations between the parties’ legal advisers. In sixty-two of the cases, the children were still alive and the settlement therefore required court approval which was obtained. The basis of the settlement was that each plaintiff, provided he withdrew his allegation of negligence, should receive from Distillers a lump sum equal to 40 per cent of the amount he would have recovered had his action wholly succeeded. Further proceedings in the High Court in 1969 dealt with the assessment of damages in the cases settled on the above-mentioned basis and, in the event, Distillers paid out some £ 1,000,000 in respect of fifty-eight cases. Two cases were otherwise disposed of and the amount of damages in the remaining two was still under negotiation in July 1973.
10. The 1968 settlement did not cover five of the original seventy actions, since the writs in those five cases had not been issued within the three-year limitation period prescribed by English law. Leave to issue writs out of time was subsequently granted ex parte by the court both in those five cases and in respect of a further two hundred and sixty-one claims by the parents or guardians of other deformed children. A further one hundred and twenty-three claims had also been notified to Distillers in correspondence but formal proceedings were not started by agreement between the parties. Thus, by 1971, three hundred and eighty-nine claims in all were pending against Distillers. Apart from a statement of claim in one case and a defence delivered in 1969, no further steps were taken in those actions where writs had been issued. Distillers had announced in February 1968 that they would provide a substantial sum for the benefit of the remaining three hundred and eighty-nine claimants and both sides were anxious to arrive at a settlement out of court. The case in fact raised legal issues of considerable difficulty under English law. Had any of the actions come on for trial, they would have been heard by a professional judge sitting without a jury.
In 1971, negotiations began on a proposal by Distillers to establish a charitable trust fund for all the deformed children other than those covered by the 1968 settlement. The proposal was made subject to the condition that all the parents accepted but five refused, one, at least, because payments out of the fund would have been based on need. An application, on behalf of the parents who would have accepted, to replace those five by the Official Solicitor as next friend was refused by the Court of Appeal in April 1972. During subsequent negotiations, the original condition was replaced by a requirement that "a substantial majority" of the parents consented. By September 1972, a settlement involving the setting up of a £ 3,250,000 trust fund had been worked out and was expected to be submitted in October to the court for approval.
11. Reports concerning the deformed children had appeared regularly in The Sunday Times since 1967, and in 1968 it had ventured some criticism of the settlement concluded in that year. There had also been comment on the children’s circumstances in other newspapers and on television. In particular, in December 1971, the Daily Mail published an article which prompted complaints from parents that it might jeopardise the settlement negotiations in hand; the Daily Mail was "warned off" by the Attorney-General in a formal letter threatening sanctions under the law of contempt of court, but contempt proceedings were not actually instituted. On 24 September 1972, The Sunday Times carried an article entitled "Our Thalidomide Children: A Cause for National Shame": this examined the settlement proposals then under consideration, describing them as "grotesquely out of proportion to the injuries suffered", criticised various aspects of English law on the recovery and assessment of damages in personal injury cases, complained of the delay that had elapsed since the births and appealed to Distillers to make a more generous offer. The article contained the following passage:
"... the thalidomide children shame Distillers ... there are times when to insist on the letter of the law is as exposed to criticism as infringement of another’s legal rights. The figure in the proposed settlement is to be £ 3.25 million, spread over 10 years. This does not shine as a beacon against pre-tax profits last year of £ 64.8 million and company assets worth £ 421 million. Without in any way surrendering on negligence, Distillers could and should think again."
A footnote to the article announced that "in a future article The Sunday Times [would] trace how the tragedy occurred". On 17 November 1972, the Divisional Court of the Queen’s Bench Division granted the Attorney-General’s application for an injunction restraining publication of this future article on the ground that it would constitute contempt of court (see paragraphs 17 to 35 below for a summary of the draft article and particulars of the contempt proceedings).
12. Although the proposed article was accordingly not published, The Sunday Times throughout October contained a number of features on "the thalidomide children" and the laws of compensation for personal injuries. There was also a considerable response from the public, the press and television. Some radio and television programmes were cancelled after official warnings about contempt but proceedings were not actually taken except as regards a television programme, shown on 8 October 1972, concerning the plight of the children. The Attorney-General claimed that that programme was calculated to bring pressure on Distillers to pay more. On 24 November 1972, the Divisional Court decided (Attorney-General v. London Weekend Television Ltd.) that there had been no contempt because it was not established that the television company deliberately intended to influence the pending proceedings and, in the circumstances, a single showing of the programme did not create "a serious risk" of interference with the course of justice. The court distinguished the case concerning the proposed Sunday Times article on the basis that, there, the editor had made it plain that he was deliberately attempting to persuade Distillers to pay more.
13. In the House of Commons, the Speaker had repeatedly refused to allow any debate or questions on the issues raised by the thalidomide tragedy. However, on 29 November 1972, the matter was extensively debated in the House which had before it a motion, inter alia, calling on Distillers to face up to their moral responsibilities and for immediate legislation to establish a trust fund for the deformed children. Shortly before the debate, Distillers had increased the value of their proposed trust fund from £ 3,250,000 to £ 5,000,000. Much of the debate was devoted to the question whether immediate legislation would or would not take pressure off Distillers and/or the parents and to a discussion of social services for the children and the disabled in general and of official scrutinising systems for new drugs. Tributes were paid to the Sunday Times campaign and various criticisms were made of the law and lawyers. The question of Distillers’ legal, as opposed to moral, responsibility was not discussed, although references were made to facts - described as "the danger flags flying" - of which little notice had been taken, and to the absence of a general practice of tests on the foetus when thalidomide was first marketed. Similar references appeared in the draft Sunday Times article. At the close of the debate, the House, "disturbed about the plight of thalidomide children, and the delay in reaching a settlement", recognised the initiatives taken by the Government to improve services for the disabled and welcomed the Government’s undertaking to investigate any special cases of need and to "consider, as soon as the cases are no longer sub judice, whether a trust fund needs to be established for thalidomide children".
14. The Parliamentary debate was followed by a further wave of publications and there was a nationwide campaign in the press and among the general public directed to bringing pressure on Distillers to make a better offer. The campaign included a threat to boycott Distillers’ other products and many of their shareholders publicly urged a speedy and satisfactory settlement. Two articles in the Daily Mail of 8 and 9 December 1972 referred, in particular, to many of the same test and research results as the enjoined Sunday Times article.
There were also, round about this time, a number of press articles denying Distillers’ legal responsibility, but no further contempt proceedings were instituted. A public investigation of the causes of the tragedy was repeatedly demanded but never carried out; in fact, it was finally refused by the competent Minister in the summer of 1976.
Following the public criticism, the proposed settlement did not proceed and, in December 1972 and January 1973, Distillers came forward with new proposals which involved a further increase in the value of the trust fund to £ 20,000,000. Negotiations continued. In the meantime, following an appeal by Times Newspapers Ltd., the Divisional Court’s injunction was discharged by the Court of Appeal on 16 February 1973, only to be restored in modified form on 24 August 1973 following the House of Lords’ decision of 18 July allowing a further appeal by the Attorney-General (see paragraphs 24 to 34 below).
15. On 30 July 1973, a single judge of the Queen’s Bench Division approved in the great majority of the cases the terms of a settlement, after satisfying himself that they were in the true interests of the minors involved. Under the settlement:
(a) each plaintiff, provided he withdrew his action, was to receive a lump sum equal to forty per cent of the amount he would have received had the action been successful; and
(b) a charitable trust fund was to be set up for the deformed children, including those covered by the 1968 settlement.
Distillers maintained their denial of negligence on the part of themselves or their advisers; since not all the parents accepted the proposed settlement, this issue remained sub judice.
16. On application by the Attorney-General, the injunction against Times Newspapers Ltd. was discharged on 23 June 1976 (see paragraph 35 below). Four days later, the contentious article was published. It differed in a number of respects from the original draft; in particular, it omitted certain matters based on information which had been received in confidence by the parents’ advisers during the thalidomide litigation. Disclosure of this information had been forbidden by a further injunction of 31 July 1974 of which the applicants did not complain before the Commission.
By 23 June 1976, four of the parents’ actions against Distillers remained outstanding: in one, the pleadings were closed but nothing had been done since 1974; in two, there had been only delivery of a statement of claim; in the fourth, only a writ had been issued. Moreover, there was still pending at that date litigation between Distillers and their insurers which also involved the issue of negligence: the insurers had contested their liability to pay for the 1973 settlement on the ground, inter alia, that Distillers had not carried out adequate tests and research. This action had been set down for trial on 4 October 1976 but was, in fact, settled on 24 September 1976.
Summary of the draft article
17. The unpublished article which was the subject of the injunction opened with a suggestion that the manner of marketing thalidomide in Britain left a lot to be desired. It stated that Distillers:
"- relied heavily on the German tests and had not completed full trials of its own before marketing the drug;
- failed to uncover in its research into medical and scientific literature the fact that a drug related to thalidomide could cause monster births;
- before marketing the drug did no animal tests to determine the drug’s effect on the foetus;
- accelerated the marketing of the drug for commercial reasons. Were not deflected by a warning from one of its own staff that thalidomide was far more dangerous than had been supposed;
- were not deflected by the discovery that thalidomide could damage the nervous system, in itself a hint that it might damage the foetus;
- continued to advertise the drug as safe for pregnant women up to a month from when it was withdrawn."
The body of the article described how, after their apparently disappointing initial ventures into pharmaceutics, Distillers learned in 1956 that the German firm of Chemie Gruenenthal had developed a sedative considered harmless and unique - thalidomide. The very large market existing at the time for sedatives was becoming overcrowded and Distillers thought it necessary to act quickly. Their decision to market the drug was taken before they had seen technical information, other than the transcript of a German symposium, and before carrying out independent tests. Indeed, they seemed to believe that thalidomide would not need elaborate tests. Distillers put in hand a search of scientific literature but failed to discover the results of research in 1950 by a Dr. Thiersch showing that a chemical related to thalidomide could cause monster births; opinions differed as to whether his work should have been found.
Sales of thalidomide began in Germany in October 1957 and Distillers were committed under their licensing agreement to commence marketing in April 1958. They put the programme for the drug’s launch in hand even though clinical trials were behind. Results of the first British trials were published in January 1958: it had been found that thalidomide suppressed the work of the thyroid gland and that its method of action was unknown; the researcher warned that more tests were needed. Distillers did not rely on this advice, basing their decision on "flimsy" evidence, namely other trials in the United Kingdom and assurances concerning the results of research in Germany. The warning about anti-thyroid effects was particularly relevant since it was known that drugs affecting the thyroid could affect unborn children; it was reasonable to argue that Distillers should have delayed launching the drug pending further tests.
On 14 April 1958, continued the article, thalidomide went on sale in Britain, advertised as "completely safe". At the end of 1959, Distillers’ pharmacologist discovered that thalidomide in liquid form was highly poisonous and that an overdose might be lethal, but this report was never published and the liquid product went on sale in July 1961. In December 1960, it was reported that patients who had taken thalidomide in the tablet form in which it had first been on sale showed symptoms of peripheral neuritis; this news had the result of holding up an application to market thalidomide in the United States of America where it was, in fact, never sold. Further cases of peripheral neuritis were reported in 1961 but Distillers’ advertising continued to stress the drug’s safety.
Early in 1961, children were born in the United Kingdom with deformities but there was at the time nothing to connect them with thalidomide. However, between May and October, a doctor in Australia discovered that the common factor in a number of monster births was that mothers had taken thalidomide during pregnancy. This was reported to Chemie Gruenenthal on 24 November who withdrew the drug two days later following newspaper disclosures. Distillers ended the public sale of thalidomide immediately afterwards. Tests on animals, published in April 1962, confirmed that thalidomide caused deformities, but sales to hospitals were not ended until December 1962.
The draft article concluded as follows:
"So the burden of making certain that thalidomide was safe fell squarely on [Distillers]. How did the company measure up to this heavy responsibility? It can be argued that:
1. [Distillers] should have found all the scientific literature about drugs related to thalidomide. It did not.
2. It should have read Thiersch’s work on the effects on the nervous system of drugs related to thalidomide, have suspected the possible action on unborn babies and therefore have done tests on animals for teratogenic effect. It did not.
3. It should have done further tests when it discovered that the drug had anti-thyroid activity and unsuspected toxicity. It did not.
4. It should have had proof before advertising the drug as safe for pregnant women that this was in fact so. It did not.
For [Distillers] it could be argued that it sincerely believed that thalidomide was free from any toxicity at the time it was first put on the market in Britain; that peripheral neuritis did not emerge as a side effect until the drug had been on sale in Britain for two years; that testing for teratogenic effects was not general in 1958; that if tests had been done on the usual laboratory animals nothing would have shown because it is only in the New Zealand white rabbit that thalidomide produces the same effects as in human beings; and, finally, that in the one clinical report of thalidomide being given to pregnant women no serious results followed (because thalidomide is dangerous only during the first 12 weeks of pregnancy).
...
There appears to be no neat set of answers ...".
Domestic law
18. English law relating to contempt of court is described by the report of the Committee on Contempt of Court (the "Phillimore report", see paragraph 36 below) as "a means whereby the courts may act to prevent or punish conduct which tends to obstruct, prejudice or abuse the administration of justice either in relation to a particular case or generally" and as existing to protect not the dignity of the judges but "the administration of justice and ‘the fundamental supremacy of the law’". Contempt of court is, with certain exceptions, a criminal offence punishable by imprisonment or a fine of unlimited duration or amount or by an order to give security for good behaviour; punishment may be imposed by summary process without trial by jury and the publication of facts or opinions constituting a criminal contempt may also be restrained by similar process. To some extent, contempt of court covers the same ground as various ordinary criminal offences against the administration of justice, such as perversion of the course of justice. Contempt of court is a creature of the common law and covers many forms of conduct. Lord Diplock remarked in his speech in the House of Lords in the Sunday Times Case:
"There is an abundance of empirical decisions upon particular instances of conduct which has been held to constitute contempt of court. There is a dearth of rational explanation or analysis of a general concept of contempt of court which is common to the cases where it has been found to exist."
The Phillimore report divides contempt of court into the following categories:
(a) "contempt in the face of the court", for example throwing missiles at the judge, insulting persons in court, demonstrating in court;
(b) "contempt out of court", subdivided into:
(i) reprisals against witnesses after the conclusion of proceedings;
(ii) "scandalising the court", for example, abusing a judge qua judge or attacking his impartiality or integrity;
(iii) disobedience to court orders;
(iv) conduct, whether intentional or not, liable to interfere with the course of justice in particular proceedings.
The present case concerns the last-mentioned category which includes contempt in the form of publications, reports or comments on legal proceedings in progress. The Phillimore report states that there is a lack of a clear definition of the kind of statement, criticism or comment that will be held to amount to contempt. It adds that, until the House of Lords in the Sunday Times Case "formulated a rather different test", the tests of contempt for publications were all based on the concept of prejudice to, or improper interference with, the legal process and that the mischief which the law of contempt is and always has been designed to suppress is the risk of prejudice to the due administration of justice.
It seems that a publication may constitute contempt of court not only if it appears after the issue of a writ but also if it appears when proceedings are "imminent".
19. The Attorney-General has a right, but not an obligation, to bring before the court any matter which he thinks may amount to contempt and which he considers should, in the public interest, be so brought. Save in certain cases, contempt proceedings may also be instituted by private individuals.
20. It should be noted, in this connection, that a House of Commons rule prohibits reference in debate to matters that are sub judice. Subject to certain exceptions, no reference at all, whether prejudicial or not, may be made to civil litigation once the case has been set down for trial or otherwise brought before the court; before that time (or after it in the exceptional cases) such matters may be referred to unless the Chair considers there to be a real and substantial danger of prejudice to the trial of the case. It was under this rule that the House held its debate of 29 November 1972 (see paragraph 13 above), a report of which was published.
The domestic contempt proceedings
21. Distillers made a formal complaint to the Attorney-General that the Sunday Times article of 24 September 1972 constituted contempt of court in view of the litigation still outstanding and, on 27 September, the Solicitor-General, in the absence of the Attorney-General, wrote to the editor of The Sunday Times to ask him for his observations. The editor, in his reply, justified that article and also submitted the draft of the proposed future article for which he claimed complete factual accuracy. The Solicitor-General enquired whether the draft had been seen by any of the parties to the litigation, as a consequence of which a copy of the draft was sent by The Sunday Times to Distillers on 10 October. On the previous day, The Sunday Times had been advised that the Attorney-General had decided to take no action in respect of the matter already published in September and October; Distillers also took no action. On 11 October, the Attorney-General’s Office informed The Sunday Times that, following representations by Distillers, the Attorney-General had decided to apply to the High Court in order to obtain a judicial decision on the legality of the publication of the proposed article. On the following day, he issued a writ against Times Newspapers Ltd. in which he claimed an injunction "to restrain the defendants ... by themselves, their servants or agents or otherwise, from publishing or causing or authorising to be published or printed an article in draft dealing, inter alia, with the development, distribution and use of the drug thalidomide, a copy of which article had been supplied to the Attorney-General by the defendants".
22. The Attorney-General’s application was heard by three judges of the Queen’s Bench Division from 7 to 9 November 1972; on 17 November the court granted the injunction.
In its judgment the court remarked:
"the article does not purport to express any views as to the legal responsibility of Distillers ... but ... is in many respects critical of Distillers and charges them with neglect in regard to their own failure to test the product, or their failure to react sufficiently sharply to warning signs obtained from the tests by others. No one reading the article could ... fail to gain the impression that the case against Distillers on the footing of negligence was a substantial one."
The editor of The Sunday Times had indicated that any libel proceedings following publication would be defended by a plea that the contents of the article were true and the court approached the article on the footing that it was factually accurate.
23. The reasoning in the court’s judgment may be summarised as follows. The objection to unilateral comment, prior to conclusion of the court hearing, was that it might prevent the due and impartial administration of justice by affecting and prejudicing the mind of the tribunal itself, by affecting witnesses who were to be called or by prejudicing the free choice and conduct of a party to the litigation. It was the third form of prejudice that was relevant to the present case. If a party was subjected to pressure of a kind which raised a serious prospect that he would be denied justice because his freedom of action in the case would be affected, then a contempt of court had been established. The test of contempt was whether, in all the circumstances of the particular case, the words complained of created a serious risk that the course of justice might be interfered with, irrespective of the writer’s intention or the truth of the writing.
It was not for the court, as the defendants had contended, to balance the competing interests of the protection of the administration of justice on the one hand and the right of the public to be informed on the other: comment raising a serious risk of interference with legal proceedings should be withheld until the proceedings were terminated. However, even if this were not so, there was in this case no public interest in immediate disclosure which could outweigh the public interest in preventing pressure on the parties to the litigation.
There was no distinction in the present case between persuasion directed to a legal obligation and persuasion directed to a moral obligation. The undoubted motive of The Sunday Times was to enlist public opinion to exert pressure on Distillers and cause them to make a more generous settlement than might otherwise be the case. There was a deliberate attempt to influence the settlement of pending proceedings and, having regard to the power of public opinion, publication of the article would create a serious risk of interference with Distillers’ freedom of action in the litigation and would be a clear contempt.
24. An appeal by Times Newspapers Ltd. against the Divisional Court’s decision was heard by the Court of Appeal from 30 January to 2 February 1973. The court had before it an affidavit by the editor of The Sunday Times setting out developments in the intervening period both in the case itself and in public discussion thereof. With the leave of the court, counsel for Distillers made submissions on the contents of the proposed article, pointing to errors he said it contained. On 16 February, the Court of Appeal discharged the injunction. Summaries of the judgments read by the three members of the court appear below.
25. Lord Denning said that the proposed article:
"... contains a detailed analysis of the evidence against Distillers. It marshals forcibly the arguments for saying that Distillers did not measure up to their responsibility. Though, to be fair, it does summarise the arguments which could be made for Distillers."
After pointing out that the court had no affidavit from Distillers as to the effect of the proposed article on them and little knowledge of the state of the litigation and settlement negotiations, Lord Denning stated the law as follows:
"... when litigation is pending and actively in suit ... no one shall comment on it in such a way that there is a real and substantial danger of prejudice to the trial of the action, as for instance by influencing the judge, the jurors, or the witnesses, or even by prejudicing mankind in general against a party to the cause ... Even if the person making the comment honestly believes it to be true, still it is a contempt of court if he prejudges the truth before it is ascertained in the proceedings ... [Further] none shall ... bring unfair pressure to bear on one of the parties ... so as to force him to drop his complaint, or to give up his defence, or to come to a settlement on terms which he would not otherwise have been prepared to entertain."
"Trial by newspaper", continued Lord Denning, must not be allowed. However, the public interest in a matter of national concern had to be balanced against the interest of the parties in a fair trial or settlement; in the present case the public interest in discussion outweighed the potential prejudice to a party. The law did not prevent comment when litigation was dormant and not being actively pursued. Moreover, since the law did not prevent comment on litigation which had ended or had not started, there was nothing to prevent comment on the sixty-two cases settled in 1968 or the one hundred and twenty-three cases in which writs had not been issued. Even in September 1972, the proposed article would not have amounted to contempt: it was fair comment on a matter of public interest; it did not prejudice pending litigation because that litigation had been dormant for years and still was; and the pressure the article was intended to bring to bear was legitimate. In addition, it would be discrimination of the worst kind to continue to enjoin The Sunday Times alone when Parliament and other newspaper had discussed the matter since November 1972.
26. Lord Justice Phillimore pointed out that anyone could comment freely on the cases which had been settled or in which no writ had been issued. Unfair pressure to settle a case might constitute contempt of court, but here there was no affidavit from Distillers and no evidence that there was a serious risk of the proposed article’s compelling Distillers to settle for more or that the pressure was unfair. The position would have been different if there had been a real intention to bring the remaining cases to court since, in that event, an article designed to prejudice the public against a party or to put pressure on him so as to force a settlement could not have been countenanced. Moreover, since November 1972, the House of Commons had debated the matter and other newspapers, especially the Daily Mail, had commented; it would therefore be unreal to continue injunction.
27. After indicating that he agreed with Lord Denning’s judgment, Lord Justice Scarman pointed out that no one expected a trial; the writs were a move towards obtaining a settlement and the mere issue of a writ could not stifle all comment. Since there was no evidence of litigation actively in suit, it was unrealistic to treat the proposed article as constituting a real or substantial prejudice to the course of justice. Moreover, the public interest in freedom of speech on a matter of great public moment had to be considered. Finally, even if the Divisional Court had been right, the state of public opinion following the House of Commons debate was such that the injunction should now be discharged.
28. Following the Court of Appeal’s decision, The Sunday Times refrained from publishing the proposed article so as to enable the Attorney-General to appeal. The Court of Appeal refused him leave to appeal but this was granted by the House of Lords on 1 March 1973. The hearing before the House of Lords was held in May 1973. On 18 July 1973, the House gave judgment unanimously allowing the appeal and subsequently directed the Divisional Court to grant an injunction in the terms set out in paragraph 34 below. Summaries of the speeches read by the five Law Lords appear below.
29. Lord Reid said that the House must try to remove the uncertainty which was the main objection to the present law. The law of contempt had to be founded entirely on public policy: it was not there to protect the rights of parties to a litigation but to prevent interference with the administration of justice and should be limited to what was reasonably necessary for the purpose. Freedom of speech should not be limited more than was necessary but it could not be allowed where there would be real prejudice to the administration of justice.
Lord Reid turned first to the question of comment on pending proceedings which was likely to bring pressure to bear upon one of the litigants. Whilst comment likely to affect the minds of witnesses and of the tribunal had to be stopped for otherwise the trial might well be unfair, the fact that a party refrained from seeking to enforce his full legal rights in no way prejudiced a fair trial, whether the decision was or was not influenced by some third party. Accordingly, where the only matter to be considered was pressure put on a litigant, fair and temperate criticism or urging him to forgo his legal rights was legitimate and admissible; thus, the article of 24 September 1972 did not constitute contempt. Publication in 1972 of the proposed further article, which consisted "in the main of detailed argument and evidence intended to show that Distillers did not exercise due care", would not have added much to the pressure already on Distillers.
On this basis, Lord Reid could agree with the decision of the Court of Appeal, though for different reasons. However, he then pointed out:
"The question whether Distillers were negligent has been frequently referred to but, so far as I am aware, there has been no attempt to assess the evidence. If this material were released now, it appears to me to be almost inevitable that detailed answers would be published and there would be expressed various public prejudgments of this issue. That I would regard as very much against the public interest."
After noting that there was a strong and general feeling that trial by newspaper should be prevented, Lord Reid continued:
"I think that anything in the nature of prejudgment of a case or of specific issues in it is objectionable, not only because of its possible effect on that particular case but also because of its side effects which may be far-reaching. Responsible ‘mass media’ will do their best to be fair, but there will also be ill-informed, slapdash or prejudiced attempts to influence the public. If people are led to think that it is easy to find the truth, disrespect for the processes of the law could follow, and, if mass media are allowed to judge, unpopular people and unpopular causes will fare very badly. Most cases of prejudging of issues fall within the existing authorities on contempt. I do not think that the freedom of the press would suffer, and I think that the law would be clearer and easier to apply in practice if it is made a general rule that it is not permissible to prejudge issues in pending cases."
The Court of Appeal had wrongly described the actions as "dormant", since settlement negotiations were in hand and improper pressure on a litigant to settle could constitute contempt. As for the Court of Appeal’s balancing of competing interest, Lord Reid said:
"... contempt of court has nothing to do with the private interest of litigants. I have already indicated the way in which I think that a balance must be struck between the public interest in freedom of speech and the public interest in protecting the administration of justice from interference. I do not see why there should be any difference in principle between a case which is thought to have news value and one which is not. Protection of the administration of justice is equally important whether or not the case involves important general issues."
Lord Reid concluded that publication of the article should be postponed for the time being in the light of the circumstances then prevailing; however, if things dragged on indefinitely, there would have to be a reassessment of the public interest in a unique situation.
30. For Lord Morris of Borth-y-Gest, the law of contempt was designed to protect the authority of the courts and to prevent unjustifiable interference with recourse to them. The public interest in free speech had to be put in the balance and no limitations should be imposed beyond those which were absolutely necessary, but
"this does not mean that if some conduct ought to be stigmatised as being contempt of court it could receive absolution and be regarded as legitimate because it had been inspired by a desire to bring about a relief of some distress that was a matter of public sympathy and concern. There can be no such thing as a justifiable contempt of court."
A court would only find a contempt if the risk of prejudice were serious, real or substantial. Not only had there to be no influencing of the court or of witnesses, but it was unseemly that there should be public advocacy in favour of one side in a cause awaiting determination by the courts. Lord Morris stressed that there should be no "trial by newspaper", remarking that:
"... the courts ... owe it to the parties to protect them either from the prejudices of prejudgment or from the necessity of having themselves to participate in the flurries of pre-trial publicity."
The actions against Distillers, he continued, were not "dormant" just because the parties preferred a settlement to a trial. Whilst there would have been no objection in 1972 to a comment on the amounts paid under the 1968 settlement or on the general principles of law involved or to a temperate moral appeal to Distillers, the proposed article went further. Its avowed object was to bring public pressure on Distillers to pay more. Negligence was one of the issues arising, and the draft article, though asserting no conclusions, showed that there was a considerable case against Distillers. The time had not yet arrived to discharge the injunction.
31. Lord Diplock said that contempt of court was punishable because it undermined the confidence of the parties and of the public in the due administration of justice. The due administration of justice required that all citizens should have unhindered access to the courts; that they should be able to rely on an unbiased decision based only on facts proved in accordance with the rules of evidence; that, once a case was submitted to a court, they should be able to rely upon there being no usurpation by any other person, for example in the form of "trial by newspaper", of the function of the court. Conduct calculated to prejudice any of these requirements or to undermine public confidence that they would be observed was contempt of court. Lord Diplock stated that:
"... contempt of court in relation to a civil action is not restricted to conduct ... calculated ... to prejudice the fair trial of that action by influencing ... the tribunal ... or witnesses; it extends also to conduct that is calculated to inhibit suitors generally from availing themselves of their constitutional right to have their legal rights and obligations ascertained and enforced in courts of law, by holding up any suitor to public obloquy for doing so or by exposing him to public and prejudicial discussion of the merits or the facts of his case before they have been determined by the court or the action has been otherwise disposed of in due course of law."
The proposed Sunday Times article, Lord Diplock considered, fell into this latter category since it discussed prejudicially the facts and merits of Distillers’ defence to the charge of negligence before the actions had been determined by a court or settled. The actions could not be ignored as "dormant", as the same protection had to apply to settlement negotiations as to the actual trial. Subsequent events did not justify dissolution of the injunction although, "as [was] conceded", the wording called for some amendment. The seriousness of the risk of interference with the due administration of justice was relevant only to the question whether the court should inflict punishment: once there was a real risk, there was at least technical contempt.
The passage quoted at paragraph 11 above from the article of 24 September 1972 was also, thought Lord Diplock, a contempt though for a different reason, namely that it held Distillers up to public obloquy for relying on a defence available to them under the law; however, those parts of the September article that dealt with general principles of law were unobjectionable since, if discussion of such matters of general interest had the indirect effect of bringing pressure on a litigant, it had to be borne because of the greater public interest in upholding freedom of discussion on matters of public concern.
32. Lord Simon of Glaisdale agreed with Lord Diplock’s statement of the law and with his views concerning the above-mentioned passage in the September article. He saw the proposed further article as a detailed discussion of one of the crucial issues in the actions and as designed to bring moral pressure on Distillers to settle on better terms. The law of contempt was the means by which the law vindicated the public interest in the due administration of justice. Most civil actions were settled and interference with settlement negotiations was no less contempt than interference with a procedural situation in the strictly forensic sense. The due course of justice included negotiation towards a settlement on the basis of the ordained law and the Court of Appeal had been wrong in saying that the article would not be contempt because the litigation was dormant. Even private pressure on a litigant was generally impermissible and could be justified only within narrow limits. The law had to hold in balance two public interests - in freedom of discussion and in the due administration of justice - but would be too uncertain if the balance were to be struck anew in each case. The law had to lay down some general guidelines; as regards particular litigation, the paramount public interest pendente lite was that the legal proceedings should progress without interference. An exception was that public discussion of a matter of general interest which had already started before litigation began did not have to stop if it was not intended to prejudice the litigation.
33. Lord Cross of Chelsea stated that "contempt of court" meant an interference with the administration of justice. The rules of contempt should not inhibit freedom of speech more than was reasonably necessary. The proposed article examined the question whether Distillers had been negligent and any "prejudging" of issues of fact or law in pending civil or criminal proceedings was in principle such an interference. He continued:
"A publication prejudging an issue in pending litigation which is itself innocuous enough may provoke replies which are far from innocuous but which, as they are replies, it would seem unfair to restrain ... An absolute rule - though it may seem to be unreasonable if one looks only to the particular case - is necessary in order to prevent a gradual slide towards trial by newspaper or television."
This rule, added Lord Cross, applied to the outcome of settlement negotiations as much as to the result of the actual trial.
Times Newspapers Ltd. had argued that there should be an exception to this rule when matters of great public concern were involved; however, the House was only concerned with discussion of the issue whether Distillers had been negligent and discussion of the wider issues, such as the scope of producers’ liability and the assessment of damages, was not inhibited. Reliance had also been placed by the publisher on the lapse of time since the births and the absence of any public inquiry; however, neither side was to blame for the delay, the Court of Appeal had wrongly described the actions as "dormant" since settlement negotiations were being actively pursued and the absence of a public inquiry did not justify allowing the press to conduct an inquiry while proceedings were in progress. The position had not altered since the Divisional Court hearing: the House of Commons debate had concentrated on the moral issues and, although Distillers had come forward with an offer which made an overall settlement likely - so that publication of the article could not now harm them -, it was not certain that no claims would come to court. Accordingly, the injunction should be restored but with liberty to apply for its discharge whenever Times Newspapers Ltd. considered that they could persuade a court that its continuation was not warranted in the light of the facts then existing.
The article of 24 September 1972 was not a contempt: prejudging an issue was contempt of court but a fairly and accurately expressed comment that might bring even great pressure on a litigant was not.
34. On 25 July 1973, the House of Lords ordered that the cause be remitted to the Divisional Court with a direction to grant the following injunction:
"That ... Times Newspapers Ltd., by themselves, their servants, agents or otherwise, be restrained from publishing, or causing or authorising or procuring to be published or printed, any article or matter which prejudges the issues of negligence, breach of contract or breach of duty, or deals with the evidence relating to any of the said issues arising in any actions pending or imminent against Distillers ... in respect of the development, distribution or use of the drug ‘thalidomide’."
The defendants were granted liberty to apply to the Divisional Court for discharge of the injunction.
The Divisional Court implemented the above direction on 24 August 1973.
35. On 23 June 1976, the Divisional Court heard an application by the Attorney-General for the discharge of the injunction. It was said on behalf of the Attorney-General that the need for the injunction no longer arose: most of the claims against Distillers had been settled and there were only four extant actions which could by then have been brought before the courts if they had been pursued diligently. As there was a conflicting public interest in The Sunday Times being allowed to publish "at the earliest possible date", the Attorney-General submitted the matter to the court as one where the public interest no longer required the restraint. The court, considering that the possibility of pressure on Distillers had completely evaporated, granted the application.
Proposals for reform of the law of contempt of court
36. One particular aspect of the law had been considered by the Interdepartmental Committee on the Law of Contempt as it affects Tribunals of Inquiry, which reported in 1969. On 8 June 1971, the Lord Chancellor and the Lord Advocate appointed a committee under the chairmanship of Lord Justice Phillimore to consider whether any changes were required in the law of contempt as a whole. The Phillimore report was presented to Parliament in December 1974, having been delayed by the Sunday Times contempt litigation. The report discussed the various judgments in that case and described it as well illustrating the uncertainty of the present state of the law regarding publications dealing with legal proceedings. Whilst it might be that the right to issue such publications had on occasion to be overridden by the public interest in the administration of justice, the committee was of the opinion that the balance had moved too far against the freedom of the press. It therefore made various proposals for reform, both to redress the balance and in order to achieve greater certainty in the law. In particular, it doubted whether a "prejudgment" test such as that proposed in the House of Lords was the right one, considering that it went both too far and not far enough. The Committee preferred the following test, to be applied in the light of the circumstances existing at the time of publication: "whether the publication complained of creates a risk that the course of justice will be seriously impeded or prejudiced." One member of the committee remarked that, despite the suppression of the Sunday Times article, the campaign of protest and pressure over the talidomide tragedy made a mockery of the law of contempt.
The committee concluded, in particular, that the law of contempt was required as a means of maintaining the rights of the citizen to a fair and unimpeded system of justice and protecting the orderly administration of the law; however, the operation of that law should be confined to circumstances where the offending act was not within the definition of any other criminal offence and where the achievement of that law’s objectives required a summary procedure. The law as it stood contained uncertainties impeding and restricting reasonable freedom of speech and should be amended and clarified so as to allow as much freedom of speech as was consistent with the achievement of the above-mentioned objectives.
The committee recommended, inter alia, that a publication should be subject to the law of contempt if it created a risk of serious prejudice (whether intentionally or not) but that this strict liability should only apply:
(a) if the publication created a risk that the course of justice would be seriously impeded or prejudiced;
(b) when, in the case of civil proceedings in England and Wales, the case had been set down for trial;
(c) subject to the availability of a defence that the publication formed part of a discussion of matters of general public interest and only incidentally or unintentionally created a risk of serious prejudice to particular proceedings.
It was also recommended that bringing influence or pressure to bear upon a party to proceedings should not be held to be a contempt unless it amounted to intimidation or unlawful threats to his person, property or reputation.
37. The recommendations contained in the Phillimore report have not yet been implemented and the Government have made no proposals for legislation. However, in March 1978, they issued a Green Paper, intended to provide a basis for Parliamentary and public discussion, and invited comments which would be taken into account in a decision on policy. The Green Paper, which draws no conclusions, rehearses the recommendations of the Phillimore Committee and sets out arguments for and against certain of them, for example, those relating to the provision of a defence of "discussion of matters of general public interest" and to bringing influence or pressure to bear upon a party. The document does not call in question the suggestion that the "prejudgment" test referred to in the House of Lords should be reconsidered.
VIOLATED_ARTICLES: 10
NON_VIOLATED_ARTICLES: 10
14
